DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 18 March 2021, the status of the claims is as follows:
Claims 1-21 and 25 are currently amended;
Claims 22-24 are as originally filed; and
Claims 26-35 are cancelled.
4.	The objection to Specification is withdrawn in view of the Amendment, filed 18 March 2021.
5.	The objections to claims 1, 2, 7, 9, 10, 12, 13, 15, 16, 18-21, and 25 are withdrawn in view of the Amendment, filed 18 March 2021.
6.	The rejection of claims 1-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Response to Arguments
7.	Applicant’s arguments, see Remarks, pp. 11-14, filed 18 March 2021, with respect to the rejection of claims 1-8, 11, 12, 14, 15, and 20-23 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”), the rejection of claims 9 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison, as applied to claims 8 and 12, respectively, and further in view of Fadem et al, U.S. Patent Application Publication No. 2005/0215916 A1 (“Fadem”), the rejection of claims 10 and 24 a under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison, as applied to claims 7 and 21, respectively, and further in view of Denison et al, U.S. Patent Application Publication No. 2010/0280579 A1 (“Denison ‘579”), the rejection of claims 16, 17, and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison, as applied to claims 4 and 23, respectively, and further in view of Han et al, U.S. Patent Application Publication No. 2002/0145970 A1 (“Han”), and the rejection of claims 18 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison, as applied to claims 2 and 3, respectively, above, and further in view of Yazicoglu et al, U.S. Patent Application Publication No. 2011/0193623 A1 (“Yazicoglu”), have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, pp. 12-13, the following:
Applicants respectfully submit that Denison does not teach or disclose, let alone anticipate “an integrated circuit chip comprising: an 
Denison describes “a frequency selective signal monitor may be provided within a medical device or within a sensor coupled to a medical device.” (Denison, Abstract). Denison discusses a “[sjensing device 302 may include an analog sensing unit 308 that connects to the electrodes for conditioning and amplifying field potentials, a microprocessor 306 or equivalent for performing algorithms on the signal based on feature extraction, and a memory unit 336 for recording events or general data-logging.” Applicants respectfully submit that a “[sjensing device 302 may include an analog sensing unit 308 that connects to the electrodes for conditioning and amplifying field potentials, a microprocessor 306 or equivalent for performing algorithms on the signal based on feature extraction” does not anticipate “an integrated circuit chip comprising: an Analog Front End cell, the Analog Front End cell comprising: an amplifier cell in communication with an EEG electrode; an analog signal processing unit(ASPU) cell in communication with the amplifier cell; and a Classification Processor comprising: a digital back end (DBE) Channel Controller cell; a Feature Extraction Engine Processor cell, the Feature Extraction Engine Processor cell in communication with the DBE Channel Controller cell and the Analog Front End cell; and a Classification Engine cell in communication with the Feature Extraction Engine Processor cell and the DBE Channel Controller cell.” Specifically, a “[s]ensing device ... include[][ing] ... a microprocessor” is not and does not anticipate “an integrated circuit chip comprising: an Analog Front End cell ... an analog signal processing unit .... a Feature Extraction Engine Processor cell .... and a classification Engine cell.”
Denison teaches separate electrical assemblies and subsystems and does not anticipate the “integrated circuit chip” recited in amended claims. Thus, Denison does not anticipate the recited limitations of Independent Claims 1.

However, respectfully, this argument is not persuasive.  Based on broadest reasonable interpretation, Dennison teaches the claimed subject matter of “an integrated circuit chip comprising: an Analog Front End cell ... an analog signal processing unit ... a Feature Extraction Engine Processor cell ... and a classification Engine cell.”  The claimed application specific integrated circuits (ASICs)” comprising: “analog sensing unit 308”… “programmable differential gain amplifier 416”… “microprocessor 306”… and “signal analysis unit 73A”, matches the claimed structural elements and how they are arranged, as discussed in the grounds for rejection under 35 U.S.C. 102 below.
In addition, Applicant contends, see Remarks, p. 13, the following:
Moreover, none of Fadem, Denison ‘579, Han, and Yazicioglu resolve the deficiencies of Denison. Fadem describes “a revolutionary approach to the acquisition of signals such as Electroencephalograms (EEG), Electrocardiograms (ECG), and Electromyograms (EMG) by incorporating active, digital electrodes that amplify and digitally convert biopotential signals at the source.” (Fadem, Abstract). Denison ‘579 discusses “[a] patient state is detected with at least one classification boundary generated by a supervised machine learning technique.” (Denison ‘579, Abstract). Han describes an “apparatus and method for separating carrier of multicarrier wireless communication receiver system.” (Han, Abstract).
Yazicioglu describes “an instrumentation amplifier device comprising a current balancing instrumentation amplifier for amplifying an input signal to an amplified output signal and a DC servo-loop for removing a DC-component form the input signal.” (Yazicioglu, Abstract). Applicants respectfully submit that none of the cited art appears to contemplate “an integrated circuit chip comprising: an Analog Front End cell ... an analog signal processing unit .... a Feature Extraction Engine Processor cell .... and a classification Engine cell.” Thus, none of Fadem, Denison ‘579, Han, Yazicioglu, nor Denison teach or disclose the recited limitations of Independent Claims 1 and 21.


Claim Objections
8.	Claim 1 is objected to because of the following informalities:  
(a) 	the limitations after “an integrated circuit chip comprising:”, in line 3, lack proper indentation to provide proper understanding of the claimed structural components of the “electroencephalogram (EEG) monitor” (the present indentation makes the claim appear that the “integrated circuit chip”, the “Analog Front End Cell”, and the “Classification Processor” are equal hierarchical parts of the “electroencephalogram (EEG) monitor” rather than the “Analog Front End Cell”, and the “Classification Processor” being subcomponents comprised in the “integrated circuit chip”); and 
(b) 	in line 13, “cell, and;” is a typographical/grammatical error, and should be amended to “cell[[,]]; and[[;]]”.

Appropriate correction is required.
9.	Claim 5 is objected to because of the following informalities:  
in line 4, “cell, and;” is a typographical/grammatical error, and should be amended to “cell[[,]]; and[[;]]”.

Appropriate correction is required.
10.	Claim 9 is objected to because of the following informalities:  
in lines 2-3, “the Feature Extraction Processor cell” lacks proper antecedent basis, and should be amended to “the Feature Extraction Engine Processor cell”.

Appropriate correction is required.
11.	Claim 10 is objected to because of the following informalities:  
in line 2, “an support vector machine” is a typographical/grammatical error, and should be amended to “a .

Appropriate correction is required.
20 is objected to because of the following informalities:  
in line 4, “a an static random-access memory” is a typographical/grammatical error, and should be amended to “a .

Appropriate correction is required.
13.	Claim 21 is objected to because of the following informalities:  
the limitations after “wherein the integrated circuit chip comprises:”, in line 4, lack proper indentation to provide proper understanding of the claimed structural components of the “integrated circuit chip”.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

15.	Claims 1-8, 11, 12, 14, 15, and 20-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”).
As to Claim 1, Denison teaches the following:	
An electroencephalogram (EEG) monitor (“sensing device”) 302 (see para. [0195], and fig. 16) for EEG monitoring (“The frequency selective monitor may be useful in a variety of therapeutic and/or diagnostic applications to monitor a variety of physiological signals, such as EEG,…", see para. [0041]), comprising:
application specific integrated circuits (ASICs)”, not labeled, see para. [0063]) comprising:
an Analog Front End cell (“analog sensing unit”) 308 (“Sensing device 302 may include an analog sensing unit 308 that connects to the electrodes for conditioning and amplifying field potentials,…”, see para. [0195] and fig. 16), the Analog Front End cell 308 comprising:
an amplifier cell (“chopper-stabilized chopper amplifiers”) 322A in communication with an EEG electrode (“sensing elements”) 7 (“Sensing device 302 also includes an analog sensing unit 308, which may include an electrode switch matrix 324, a control unit 326, one or more heterodyning, chopper-stabilized chopper amplifiers 322A-D arranged as separate sensing channels,…”, see para. [0195]; and “Sensing elements 7 may include a set of electrodes for sensing electrical signals.”, see para. [0060]); 
an analog signal processing unit (ASPU) cell (“programmable differential gain amplifier”) 416 in communication with the amplifier cell 322A (“In this case, gain amplifier 416 may be coupled between the output of one of the chopper amplifiers 322 and the analog-to-digital converter (ADC) 316 of sensing device 302 illustrated in FIG. 16.”, see para. [0270], and fig. 27); and 
a Classification Processor (“microprocessor block”) 306 comprising: 
microprocessor control unit”) 310 (“In the example of FIG. 16, sensing device 302 includes a microprocessor block 306 having a microprocessor control unit 310,…”, see para. [0198]);
a Feature Extraction Engine Processor cell (“microprocessor”) 306 (“Sensing device 302 may include… a microprocessor 306 or equivalent processing unit for performing algorithms on the signal based on feature extraction,…”, see para. [0195], and fig. 16), the Feature Extraction Engine Processor cell 306 in communication with the DBE Channel Controller cell 310 and the Analog Front End cell 308 (“Microprocessor block 306 may exchange information with analog sensing unit 308 via memory interface 332 and I/O port 320. Trim registers 334 may be provided for calibration or adjustment of various aspects of analog sensing unit 308. External memory 336 may store sensed data, and exchange data with memory interface 332 of analog sensing unit 308. A/D converter 316 of microprocessor block 306 receives the outputs of the chopper amplifier channels 322A-D and converts the analog output signals to digital values for processing and analysis by the microprocessor control unit 310.”,see para. [0202], and fig. 16); and
a Classification Engine cell (“signal analysis unit”) 73A in communication with the Feature Extraction Engine Processor cell 306 and the As an illustration, signal analysis unit 73A may be used to define seizure characteristics for a patient using raw EEG recording.”, see para. [0120], and fig. 6B), and;
wherein a signal received from the electrode is processed by the Classification Engine cell 73A and designated as seizure or non-seizure (“This algorithm may be useful for various applications, such as seizure detection for example.”, see para. [0253]).
As to Claim 2, Denison teaches the following:	
wherein the amplifier cell 322A in communication with the electrode 7 is a Chopper Stabilized-Capacitive Coupled Instrumentation Amplifier (CS-CCIA) cell (“chopper-stabilized instrumentation amplifier”) 32 (see para. [0084], [0202], and fig. 3; and “An input capacitance (C.sub.in) 43 may be provided to couple the output of first modulator 42 to feedback adder 44.”, para. [0079] and [0082]).
As to Claim 3, Denison teaches the following:	
wherein the amplifier cell in communication with the electrode is an autozeroing amplifier circuit cell (“auto-zeroing amplifier”) 210 (see para. [0184], and fig. 13).
As to Claim 4, Denison teaches the following:	
wherein the Feature Extraction Engine Processor cell 306 comprises:
a plurality of bandpass filter cells (“powered bandpass filter”) 34, each bandpass filter cell 34 (see para. [0055] and [0085]) in communication with the ASPU cell (see para. [0191], and [0270]); and
power measurement module ") 36 (see para. [0085]), each integrator cell in communication with a respective one of the plurality of bandpass filter cells 34 (see para. [0085], and fig. 3);
wherein a signal from the ASPU cell of an Analog Front End is filtered by a plurality of bandpass filters (“tunable bandpass filter”) to form a plurality of sub-bands (“discrete frequency bands”, see para. [0087] and [0204]), and
wherein each of the sub-bands is integrated by a respective one of the plurality of integrator cells to determine the energy of the sub-band (see para. [0086, [0156], and [0202]).
As to Claim 5, Denison teaches the following:	
wherein the Feature Extraction Engine Processor cell further comprises:
a decimation filter cell (“three-stage median filter”) in communication between the ASPU cell and the plurality of bandpass filter cells (see para. [0240], and fig. 16), and;
wherein a signal from the ASPU cell of an Analog Front End is decimated by the decimation cell prior to being filtered by the plurality of bandpass filter cells (see para. [0191], [0240], and [0270]).
As to Claim 6, Denison teaches the following:	
wherein the integrated sub-bands are aggregated to form a feature vector (“performing algorithms on the signal based on feature extraction”, see para. [0195]; and “The dot product relationship in Equation (11) indicates minimum effect when the measurement ”, see para. [0243]).
As to Claim 7, Denison teaches the following:	
wherein the Classification Engine cell designates the signal received from the electrode as a seizure condition or a non-seizure condition in response to the feature vector (see para. [0253] and [0256]).
As to Claim 8, Denison teaches the following:	
Wherein the integrated circuit chip further comprising an analog to digital converter cell (“analog-to-digital (A/D) converter”) 316 in communication with the ASPU cell and the Feature extraction cell (see para. [0198] and [0270]).
As to Claim 11, Denison teaches the following:	
wherein the Analog Front End 308 cell is a plurality of Analog Front End cells (“…arranged as separate sensing channels…”, see para. [0198]),
wherein the Feature Extraction Engine cell 306 is a plurality of Feature Extraction Engine cells (see para. [0195] and [0198]), and
wherein each Feature Extraction Engine cell is in communication with a respective one of the Analog Front End cells 308 (see para. [0195]).
As to Claim 12, Denison teaches the following:	
a multiplexer cell (“blanking multiplexer”) in communication with the plurality of Analog Front End cells 308 (see para. [0185]); and 
analog-to-digital (A/D) converter”) 316 in communication with the multiplexer cell and the plurality of Feature Extraction Engine Processor cells (see para. [0185], [0195], and [0198]).
As to Claim 14, Denison teaches the following:	
wherein the DBE Channel controller comprises:
a channel gain control line (see para. [0203] and [0248]) and a channel bandwidth control line (see para. [0248]) in communication with an Analog Front End cell (see para. [0202]-[0204], and fig. 16).
As to Claim 15, Denison teaches the following:	
a channel gain control line (see para. [0203] and [0248]), a channel bandwidth control line (see para. [0202]), and a channel number select (see para. [0204]) in communication with the Analog Front End (AFE) Channel Controllers (see para. [0198] and [0201]) and a channel select control line in communication with the multiplexer cell (see para. [0187]),
wherein the DBE Channel Controller is in communication with an external data interface (“serial peripheral interface (SPI) bus controller”) 318 (see para. [0198]), and
wherein the DBE Channel Controller selects the number of channel to be used in response to receiving the number of channels from the external data interface and setting the respective AFE Channel Controller on or off (see para. [0201] and [0204]).
As to Claim 20, Denison teaches the following:	
wherein the integrated circuit chip further comprising:
a bus (“serial data (SDATA) lines”, see para. [0201] and [0202]);
SRAM” or “internal memory”) 312 in communication with the bus (see para. [0203] and [0198]);
an external memory interface (“memory interface”) 332 in communication with the bus (see para. [0198]); and
an external data interface (“serial peripheral interface (SPI) bus controller”) 318 in communication with the bus (see para. [0198] and [0202]);
wherein the bus is in communication with the Classification Processor (see para. [0201]-[0203], and fig. 16).
As to Claim 21, Denison teaches the following:	
A method for monitoring an EEG (see para. [0041] and [0210]) comprising the steps of:
connecting an EEG electrode (“sensing elements”) 7 (“Sensing elements 7 may include a set of electrodes for sensing electrical signals.”, see para. [0060]) to an EEG monitor (“sensing device”) 302 (see para. [0195], and fig. 16) comprising an integrated circuit chip (“application specific integrated circuits (ASICs)”, not labeled, see para. [0063]),
wherein the integrated circuit chip comprises:
an Analog Front End cell (“analog sensing unit”) 308 (“Sensing device 302 may include an analog sensing unit 308 that connects to the electrodes for conditioning and amplifying field potentials,…”, see para. [0195] and fig. 16), the Analog Front End cell 308 comprising:
chopper-stabilized chopper amplifiers”) 322A in communication with an EEG electrode (“sensing elements”) 7 (“Sensing device 302 also includes an analog sensing unit 308, which may include an electrode switch matrix 324, a control unit 326, one or more heterodyning, chopper-stabilized chopper amplifiers 322A-D arranged as separate sensing channels,…”, see para. [0195]; and “Sensing elements 7 may include a set of electrodes for sensing electrical signals.”, see para. [0060]); 
an analog signal processing unit (ASPU) cell (“programmable differential gain amplifier”) 416 in communication with the amplifier cell 322A (“In this case, gain amplifier 416 may be coupled between the output of one of the chopper amplifiers 322 and the analog-to-digital converter (ADC) 316 of sensing device 302 illustrated in FIG. 16.”, see para. [0270], and fig. 27); and 
a Classification Processor (“microprocessor block”) 306 comprising:
a digital back end (DBE) Channel Controller cell (“microprocessor control unit”) 310 (“In the example of FIG. 16, sensing device 302 includes a microprocessor block 306 having a microprocessor control unit 310,…”, see para. [0198]);
microprocessor”) 306 (“Sensing device 302 may include… a microprocessor 306 or equivalent processing unit for performing algorithms on the signal based on feature extraction,…”, see para. [0195], and fig. 16), the Feature Extraction Engine Processor cell 306 in communication with the DBE Channel Controller cell 310 and the Analog Front End cell 308 (“Microprocessor block 306 may exchange information with analog sensing unit 308 via memory interface 332 and I/O port 320. Trim registers 334 may be provided for calibration or adjustment of various aspects of analog sensing unit 308. External memory 336 may store sensed data, and exchange data with memory interface 332 of analog sensing unit 308. A/D converter 316 of microprocessor block 306 receives the outputs of the chopper amplifier channels 322A-D and converts the analog output signals to digital values for processing and analysis by the microprocessor control unit 310.”,see para. [0202], and fig. 16); and
a Classification Engine cell (“signal analysis unit”) 73A in communication with the Feature Extraction Engine Processor cell 306 and the DBE Channel Controller cell 310 (“As an illustration, signal analysis unit 73A may be used to define seizure ”, see para. [0120], and fig. 6B);
amplifying, via the integrated circuit chip, a signal from an EEG electrode to generate an amplified EEG signal (see para. [0195], [0198], and [0259]); 
adapting, via the integrated circuit chip, the gain of the amplified EEG signal using an ASPU 416 (see para. [0270], and fig. 27); 
digitizing, via the integrated circuit chip, the adapted gain signal using an analog to digital converter 316 (see para. [0198]-[0199] and [0202], and fig. 16); 
extracting, via the integrated circuit chip, a feature vector from the digitized adapted gain signal using a feature extraction engine 306 (see para. [0195] and [0238]); and
designating, via the integrated circuit chip, the feature vector as seizure or non-seizure using a classification engine 73A (see para. [0253] and [0256], and fig. 6B).
As to Claim 22, Denison teaches the following:	
wherein the step of adapting the gain of the amplified EEG signal occurs in real-time (see para. [0247] and [0270]).
As to Claim 23, Denison teaches the following:	
extracting a feature vector comprises the steps of: 
dividing the digitized adapted gain signal into a plurality of sub-bands (see para. [0087] and [0204]); 
integrating each sub-band to calculate the energy within each sub-band (see para. [0086], [0156], and [0202]); and 
.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”), as applied to claims 8 and 12, respectively, above, and further in view of Fadem et al, U.S. Patent Application Publication No. 2005/0215916 A1 (“Fadem”).
As to Claims 9 and 13, Denison teaches the subject matter of claims 8 and 12, respectively, above.  Denison teaches the following:
wherein the analog to digital converter cell in communication with the ASPU cell and the Feature Extraction Processor cell (see para. [0198] and [0270]).
Denison does not teach the following:
wherein the analog to digital converter cell… is a Sucessive-approximation-register analog-to-digital converters (SAR ADC).
However, Fadem teaches the following: 
analog to digital converter cell (“single 16-bit Analog-to-Digital (A/D) converter”) 30 is a Sucessive-approximation-register analog-to-digital converters (SAR ADC) (“16-bit Successive Approximation Register (SAR) architecture A/D converter”) (“These active electrodes 12a-12h are also the first such electrodes to contain high-resolution A/D conversion on board, so that the only output from each electrode is a digitized signal at a point physically located less than 15 mm from the Ag/AgCl signal conductive contact 15 itself. Each active electrode 12 contains a single 16-bit Analog-to-Digital (A/D) converter 30, which in the illustrative version is a 16-”, see para. [0031], and fig. 2)
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Denison’s “analog-to-digital (A/D) converter 316” to Fadem's “16-bit Successive Approximation Register (SAR) architecture A/D converter” in order to achieve high-resolution A/D conversion (see Fadem, para. [0031]).
18.	Claims 10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”), as applied to claims 7 and 21, respectively, above, and further in view of Denison et al, U.S. Patent Application Publication No. 2010/0280579 A1 (“Denison ‘579”).
As to Claim 10, Denison teaches the subject matter of claim 7 above.  Denison does not teach the following:
wherein the Classification Engine comprises an support vector machine (SVM) and the SVM designates the signal, received from the electrode, as seizure or nonseizure in response to the feature vector, by determining on which side of a hyperplane in feature hyperspace the feature vector lies.
However, Denison ‘579 teaches the following: 
Classification Engine (“sensing module 16” and “programmer 28”) 16/28 (see figs. 2 and 3) comprises an SVM (see para. [0130]) and the SVM designates the signal, received from the electrode, as seizure or nonseizure in response to the feature 
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to apply Denison '579’s SVM to process Denison’s feature vectors in order to improve sensitivity, specificity, latency, and power consumption relative to other automated seizure detection techniques (see Denison ‘579, para. [0246]).
As to Claim 24, Denison teaches the subject matter of claim 21 above.  Denison does not teach the following:
wherein the step of designating the feature vector as seizure or non-seizure comprises the steps of:
generating, in response to patient data, a hyperplane separating a seizure region of feature hyperspace from a non-seizure region of feature hyper space; and
determining in which region of feature hyperspace the feature vector exists.
However, Denison ‘579 teaches the following: 
generating, in response to patient data, a hyperplane separating a seizure region of feature hyperspace from a non-seizure region of feature hyper space (see para. [0133]. [0135], and [0159]); and
determining in which region of feature hyperspace the feature vector exists (see para. [0198]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to apply Denison '579’s SVM to process Denison’s feature vectors in order to improve sensitivity, specificity, latency, and power consumption relative to other automated seizure detection techniques (see Denison ‘579, para. [0246]).
Claims 16, 17, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”), as applied to claims 4 and 23, respectively above, and further in view of Han et al, U.S. Patent Application Publication No. 2002/0145970 A1 (“Han”).
As to Claims 16 and 17, Denison teaches the subject matter of claim 4 above.  Denison does not teach the following:
a plurality of Look Up Tables (LUTs), each LUT having a plurality of inputs and having an output, a plurality of bit shift registers, each bit shift register having an input in communication with the ASPU and an output in communication with a respective input of the LUT;
a summer having a first input in communication with the output of the LUT and having a second input and an output; and
a register having an input in communication with the output of the summer and having an output in communication with the second input of the summer;
wherein the output of the bandpass filter is the output of the register; and
wherein the LUT is a distributed quad-LUT.
However, Han teaches the following: 
a plurality of Look Up Tables (LUTs) (“27 LUT_0” to “27 LUT_7”) 505-512, each LUT having a plurality of inputs and having an output (see para. [0060]-[0061]), a plurality of bit shift registers (“64 bit shift register”) 502 (see para. [0060]), each bit shift register having an input in communication with the ASPU (see “analog ”, para. [0032], and fig. 1) and an output in communication with a respective input of the LUT (see para. [0064]-[0065], and fig. 5A);
a summer (“9 bit adder”) 519 having a first input in communication with the output of the LUT (see para. [0060], [0067], [0072], and [0078]) and having a second input and an output (see para. [0078]); and
a register (“9 bit register”) 521 having an input in communication with the output of the summer and having an output in communication with the second input of the summer (see para. [0078]);
wherein the output of the bandpass filter is the output of the register (see para. [0078]); and
wherein the LUT is a distributed quad-LUT (see para. [0060], and fig. 5A).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to use Han’s LUTs to implement Denison’s bandpass filter in order to minimize a size of embodiment hardware for the filter and consumption of electricity in comparison with a general filter design system using a conventional multiplier (see Han, para. [0096]).
As to Claim 25, Denison teaches the subject matter of claim 23 above.  Denison does not teach the following:
wherein the step of dividing the digitized adapted gain signal into a plurality of sub-bands utilizes a look up table (LUT).
However, Han teaches the following: 
dividing the digitized adapted gain signal into a plurality of sub-bands utilizes a look up table (LUT) 505 (see para. [0060]).
.
20.	Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al, U.S. Patent Application Publication No. 2009/0082691 A1 (“Denison”), as applied to claims 2 and 3, respectively, above, and further in view of Yazicoglu et al, U.S. Patent Application Publication No. 2011/0193623 A1 (“Yazicoglu”).
As to Claim 18, Denison teaches the subject matter of claim 2 above.  Denison teaches the following:
wherein the CS-CCIA (“chopper-stabilized chopper amplifiers”) 32 (see para. [0084] and [0202], and fig. 3) comprises:
an input-chopped switch (“first modulator”) 42 (“…the original baseband components of the signal have already been chopped to a higher frequency band by modulation of the physiological signal at the carrier frequency f.sub.c by first modulator 42”, see para. [0080]) having an input in communication with the electrode (see para. [0079]) and having an output (see para. [0080]);
a low noise amplifier (“Amplifier”) 46 (see para. [0081], and fig. 3) having an input in communication with the output of the input-chopped switch (see fig. 3) and an first output (see para. [0081]) connected to an input of the signal analysis unit”) 33 (see para. [0085]) and having a second output (see para. [0082]);
an Impedance Boosting Loop (IBL) (“first feedback path”, see para. [0082]) comprising a IBL chopper switch (“third modulator”) 49 having an input in communication with the low noise amplifier output and an output in communication with the low noise amplifier input (see para. [0082]);
a direct current (DC) Servo Loop (“…minor servo loop… forces the differential voltage at the inputs to fall predominantly”, see para. [0272]);
an Offset Cancellation Loop (OCL) (“…the second feedback path may subtract out or remove gradual drifts or other long-term behavior that occurs within the output signal”, see para. [0083]) comprising:
an OCL amplifier (“integrator”) 51 having an input in communication with the second output of the low noise amplifier and having an output (see para. [0083]);
an OCL chopped switch (“fourth modulator”) 52 having an input in communication with the output of the OCL amplifier and having an output (see para. [0083]);
a high pass filter (“high pass filter capacitance (C.sub.hp)") 53 having an input in communication with the output of the OCL chopped switch and having an output (see para. [0083]); and

Denison does not teach the following:
a DC Servo Loop (DSL) comprising:
a DSL amplifier having an input in communication with the output of the low noise amplifier;
a DSL chopper switch having an input in communication with the output of the DSL amplifier and a output in communication with the input of the low noise amplifier.
However, Yazicoglu teaches the following: 
a DC Servo Loop (DSL) (see para. [0035] and [0039]) comprising:
a DSL amplifier (“transconductance stage”, see para. [0038]) having an input in communication with the output of an amplifier (“current balancing instrumentation amplifier (CBIA)”, see para. [0036] and [0038]); and
a DSL chopper switch (the m(t)-controlled element "x" between CBIA and FGM, see fig. 8) having an input in communication with the output of the DSL amplifier and a output in communication with the input of the amplifier (see para. [0040]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to apply Yazicioglu’s DC Servo Loop to provide a feedback path for 
As to Claim 19, Denison teaches the subject matter of claim 3 above.  Denison teaches the following:
wherein the autozeroing amplifier circuit cell (“chopper-stabilized chopper amplifiers”) 32 (see para. [0084] and [0184], and fig. 3) comprises:
an auto zero amplifier (“auto-zeroing amplifier”) 210 (see fig. [0184], and fig. 13) having an input in communication with the electrode and having an output (see para. [0079]);
a low noise amplifier (“Amplifier”) 46 (see para. [0081], and fig. 3) having an input in communication with the output of the autozero amplifier (see fig. 3) and an first output (see para. [0081]) connected to an input of the ASPU (“signal analysis unit”) 33 (see para. [0085]) and having a second output (see para. [0082]);
an Impedance Boosting Loop (“first feedback path”, see para. [0082]) comprising a IBL chopper switch (“third modulator”) 49 having an input in communication with the low noise amplifier output and an output in communication with the low noise amplifier input (see para. [0082]);
a direct current (DC) Servo Loop (“…minor servo loop… forces the differential voltage at the inputs to fall predominantly”, see para. [0272]);
an Offset Cancellation Loop (OCL) (“…the second feedback path may subtract out or remove gradual drifts or other long-”, see para. [0083]) comprising:
an OCL amplifier (“integrator”) 51 having an input in communication with the second output of the low noise amplifier and having an output (see para. [0083]);
an OCL chopped switch (“fourth modulator”) 52 having an input in communication with the output of the OCL amplifier and having an output (see para. [0083]);
a high pass filter (“high pass filter capacitance (C.sub.hp)") 53 having an input in communication with the output of the OCL chopped switch and having an output (see para. [0083]); and
an gain chopped switch having an input in communication with the output of the high pass filter and having an output in communication with the input of the low noise amplifier (see para. [0084]). 
Denison does not teach the following:
a DC Servo Loop (DSL) comprising:
a DSL amplifier having an input in communication with the output of the low noise amplifier;
a DSL chopper switch having an input in communication with the output of the DSL amplifier and a output in communication with the input of the low noise amplifier.
However, Yazicoglu teaches the following: 
a DC Servo Loop (DSL) (see para. [0035] and [0039]) comprising:
transconductance stage”, see para. [0038]) having an input in communication with the output of an amplifier (“current balancing instrumentation amplifier (CBIA)”, see para. [0036] and [0038]); and
a DSL chopper switch (the m(t)-controlled element "x" between CBIA and FGM, see fig. 8) having an input in communication with the output of the DSL amplifier and a output in communication with the input of the amplifier (see para. [0040]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to apply Yazicioglu’s DC Servo Loop to provide a feedback path for Denison’s low noise amplifier in order to reduce the power dissipation of the DC servo-loop (see Yazicioglu, para. [0007]).
Conclusion
21.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/22/2020